Citation Nr: 9906057	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder of the lower extremities secondary to cold injury.

2.  Entitlement to service connection for diabetes mellitus 
secondary to cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946, from August 1948 to August 1949 and from September 1950 
to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied entitlement to 
service connection for a circulatory disorder of the lower 
extremities and for diabetes mellitus, both secondary to cold 
injury.


REMAND

A preliminary review of the claims file reveals that the 
veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received by the RO in April 1997, includes the 
veteran's request to appear personally at a hearing before a 
member of the Board of Veterans' Appeals, at the local VA 
office in Indianapolis.  Although the veteran appeared and 
testified at a hearing before a RO hearing officer in May 
1997, there is no indication in the claims file that the 
veteran wished to withdraw his request for a hearing before a 
Board member.  Nevertheless, by a letter dated in December 
1998 the RO informed the veteran that his appeal was being 
certified to the Board for disposition.  The file also 
contains a VA Certification of Appeal form of the same date.  
By a letter dated in January 1999 the Board requested 
clarification of the veteran's wishes concerning his personal 
hearing.  By a letter received by the Board in February 1999 
the veteran restated his request for a hearing before a 
member of the Board to be held at the Indianapolis Regional 
Office. 

Therefore, in light of the foregoing, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following:

The RO should undertake all necessary action to properly 
schedule the veteran for a personal hearing before a member 
of the Board at the Indianapolis Regional as soon as is 
practicable.

Should the veteran withdraw his request for a hearing, the 
case should be returned to the Board for further 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need not take any 
action, until he is otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


